            Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 1 of 7


1    GIBSON, DUNN & CRUTCHER LLP                      XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    VIVEK GOPALAN, SBN 296156                        1300 I Street, Suite 125
     VGopalan@gibsondunn.com                          P.O. Box 944255
8    555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
9    Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,
                    v.                                 PLAINTIFFS’ OPPOSITION TO
21                                                     APPLICANTS’ MOTION FOR LEAVE TO
      BUREAU OF ALCOHOL, TOBACCO,                      FILE A RESPONSE IN SUPPORT OF
22
      FIREARMS AND EXPLOSIVES et al.,                  DEFENDANTS’ MOTION TO DISMISS
23                         Defendants.                 Hon. Edward M. Chen
24

25

26

27

28
            Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 2 of 7


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          PLAINTIFFS’ OPPOSITION TO APPLICANTS’ MOTION FOR LEAVE
                                         CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 3 of 7


1           Applicants Zachary Fort, Frederick Barton, Blackhawk Manufacturing Group, Inc., and
2    Firearms Policy Coalition, Inc. (“Applicants”), move the Court for leave to file a “response” in
3    support of Defendants’ pending motion to dismiss. ECF No. 53. They filed this proposed “response”
4    even though (i) they are not parties to this case, but merely proposed intervenors; (ii) they already
5    filed a proposed Answer with their motion to intervene, foreclosing their opportunity to file a motion
6    to dismiss, see ECF No. 24-6 (Applicants’ proposed Answer); and (iii) the “response” is really a
7    motion to dismiss in disguise that raised new arguments just hours before Plaintiffs’ deadline to
8    oppose Defendants’ motion to dismiss (leaving Plaintiffs no meaningful opportunity to address
9    Applicants’ merits positions).1 Applicants’ Motion for Leave lacks merit and portends the type of
10   cumulative and distracting motions that Applicants may file should they be allowed to intervene. The
11   Court should summarily deny Applicants’ Motion for Leave.
12          First, Applicants are not parties. As such, they have no right to participate in the pending
13   motion to dismiss briefing before their intervention motion is resolved. Although a court-approved
14   intervenor may have the same rights and responsibilities as the original parties, see Fed. R. Civ. P. 24,
15   a proposed intervenor is a non-party with no rights to participate in the litigation before intervention
16   is adjudicated. Applicants’ motion attempts to jump the gun. They say their Motion for Leave is
17   necessary to “ensure their interests are appropriately represented before this Court.” Mot. 2. But the
18   Court has not yet determined that Applicants have any protectable interests in this litigation, and, if
19   they do, that those interests are not already adequately represented by the existing parties. These
20   issues are the purview of the Court’s ruling on the intervention motion, and cannot be presumed by
21   Applicants before a hearing on the motion and ruling from the Court.
22          Indeed, it is well established that, if granted intervention, an intervenor “join[s] subject to the
23   proceedings that have occurred prior to his intervention; he cannot unring the bell.”2 Charles Alan
24

25
     1
      Applicants’ “response” raises two new arguments, contending that Giffords lacks statutory standing
26   under the APA and raising new purported factual bases to reject Plaintiffs’ claims that ATF acted
     arbitrarily and capriciously in its ghost gun determinations. See ECF No. 53-1 at 2, 4.
27   2
       For this reason, the fact that “Applicants’ motion to intervene may still be pending while
28   Defendants’ motion to dismiss is fully briefed and argued,” Mot. 2, does not give Applicants a right
     to participate at this stage of the case.
                                                         1
                         PLAINTIFFS’ OPPOSITION TO APPLICANTS’ MOTION FOR LEAVE
                                        CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 4 of 7


1    Wright, Arthur R. Miller & Mary Kay Kane, 7C Federal Practice and Procedure: Civil § 1920 (3d
2    ed. 2020) (internal quotation omitted) (emphasis added); see also Weeks v. Union Pac. R.R. Co., 2018
3    WL 1505486, at *1 (E.D. Cal. Mar. 27, 2018) (“[A]n intervenor is admitted to the proceeding as it
4    stands” (quoting Vinson v. Wash. Gas Light Co., 321 U.S. 489, 498 (1944))). As the Supreme Court
5    has explained: “Of course, permission to intervene does not carry with it the right to relitigate
6    matters already determined in the case.” Arizona v. California, 460 U.S. 605, 615 (1983). Proposed
7    intervenors should not be allowed to end-run these bedrock principles by attempting, as Applicants
8    do here, to pre-litigate matters before they have become parties to the case. Tellingly, Applicants cite
9    not a single authority supporting such a request.
10          Second, even if intervention is granted, Applicants would not be entitled to seek dismissal at
11   the pleading stage because they already elected to file a proposed Answer (not a motion to dismiss)
12   with their motion to intervene. Applicants could have filed a proposed motion to dismiss, see, e.g.,
13   Ctr. for Biological Diversity v. Jewell, 2015 WL 13037049, at *2 (D. Ariz. May 12, 2015), or even an
14   amicus brief in support of Defendants’ motion to dismiss. Applicants instead sought intervention to
15   litigate the merits of the case following the filing of a proposed Answer, and on that basis requested
16   intervention. See ECF No. 24-6. They effectively conceded the adequacy of the Complaint and
17   acknowledged that the case should proceed to discovery. The Federal Rules of Civil Procedure
18   require that a motion to dismiss under Rule 12(b) “must be made before” filing an answer or other
19   responsive pleading. Fed. R. Civ. P. 12(b) (emphasis added). The Rules do not permit a proposed
20   intervenor to file both a proposed Answer and a motion to dismiss (which here is camouflaged as a
21   “response”). Applicants cannot have their cake and eat it too.
22          Third, the Motion for Leave is untimely. Applicants filed their motion late in the evening the
23   day Plaintiffs’ opposition to the motion to dismiss was due, leaving Plaintiffs no meaningful
24   opportunity to timely respond.3 And because Applicants’ “response” is really a separate motion to
25
      3
26      Applicants emailed Plaintiffs’ counsel at 10:47 p.m. ET on December 29, 2020, seeking counsel’s
     position on a proposed response they did not include with their email. Applicants did not indicate
27   any filing was imminent, but nevertheless filed their motion less than 24 hours later without
     ascertaining Plaintiffs’ position on their motion. See Ex. A to the Decl. of Avi Weitzman in Supp. of
28
                                                         2
               PLAINTIFFS’ OPPOSITION TO APPLICANTS IN INTERVENTION’S MOTION FOR LEAVE
                                       CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 5 of 7


1    dismiss, it should have been filed by November 30—if such a motion by non-party proposed
2    intervenors would have been allowed at all. Applicants should not be permitted to sidestep that
3    deadline by styling their motion as a “response” to Defendants’ pending motion to dismiss. Nor do
4    Applicants explain the basis for raising new arguments seeking dismissal, or when, under their
5    proposed procedure, Plaintiffs would have an opportunity to respond to those arguments.
6                                                        ***
7           Applicants ask to participate in Defendants’ pending motion to dismiss despite offering no
8    legal basis for a non-party to make such a request and despite waiving their right to do so long ago by
9    filing a proposed Answer with their motion to intervene. From the beginning, Applicants could have
10   presented the Court their views on the case by submitting an ordinary-course amicus brief. See, e.g.,
11   California v. Wheeler, 2020 WL 4915601, at *1 (N.D. Cal. Aug. 13, 2020). Applicants instead
12   elected to seek intervention with a proposed Answer, and they must now await the Court’s ruling on
13   that motion before participating in this litigation further. Applicants should not be permitted to
14   diverge from their proposed course of intervention and to force needless briefing in a case in which
15   they are not parties. The Court should deny Applicants’ motion.
16

17   Dated: January 1, 2021                        /s/         Avi Weitzman
18                                                 GIBSON, DUNN & CRUTCHER LLP
19                                                 AVI WEITZMAN, pro hac vice
                                                   aweitzman@gibsondunn.com
20                                                 LEE R. CRAIN, pro hac vice
                                                   LIESEL SCHAPIRA, pro hac vice
21                                                 KAYLIE SPRINGER, pro hac vice
                                                   200 Park Avenue
22
                                                   New York, NY 10166-0193
23                                                 Telephone: (212) 351-4000
                                                   Facsimile: (212) 351-4035
24
                                                   VIVEK GOPALAN, SBN 296156
25                                                 VGopalan@gibsondunn.com
26
     Plfs.’ Opp’n to Applicants’ Mot. for Leave (Jan. 1, 2021). They later claimed they needed to comply
27   with the deadline to “respond” to the pending motion to dismiss, even though that deadline explicitly
     referenced only Plaintiffs’ opposition to the motion to dismiss. See ECF No. 35 at 6:4 (setting the
28   deadline for Plaintiffs to “file their opposition” as December 30, 2020).
                                                           3
               PLAINTIFFS’ OPPOSITION TO APPLICANTS IN INTERVENTION’S MOTION FOR LEAVE
                                       CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 6 of 7


1                                           555 Mission Street, Suite 3000
                                            San Francisco, CA 94105-0921
2

3                                           GIFFORDS LAW CENTER TO
                                            PREVENT GUN VIOLENCE
4                                           HANNAH SHEARER, SBN 292710
                                            268 Bush St. # 555
5                                           San Francisco, CA 94104
                                            Telephone: (415) 433-2062
6                                           Facsimile: (415) 433-3357
7
                                            J. ADAM SKAGGS, pro hac vice
8                                           DAVID M. PUCINO, pro hac vice forthcoming
                                            223 West 38th St. # 90
9                                           New York, NY 10018
                                            Telephone: (917) 680-3473
10

11                                          Attorneys for Plaintiffs Bryan Muehlberger, Frank
                                            Blackwell, Giffords Law Center to Prevent Violence
12

13

14   Dated: January 1, 2021                 /s/       R. Matthew Wise

15                                         XAVIER BECERRA
                                           Attorney General of California
16
                                           THOMAS S. PATTERSON
17                                         Senior Assistant Attorney General
                                           MARK R. BECKINGTON
18                                         Supervising Deputy Attorney General
                                           R. MATTHEW WISE, SBN 238485
19                                         Matthew.Wise@doj.ca.gov
                                           Deputy Attorney General
20

21                                         1300 I Street, Suite 125
                                           P.O. Box 944255
22                                         Sacramento, CA 94244-2550
                                           Telephone: (916) 210-6046
23                                         Facsimile: (916) 324-8835
24
                                           Attorneys for Plaintiff State of California, by
25                                         and through Attorney General Xavier Becerra

26

27

28
                                                  4
              PLAINTIFFS’ OPPOSITION TO APPLICANTS IN INTERVENTION’S MOTION FOR LEAVE
                                      CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 58 Filed 01/01/21 Page 7 of 7


1                                      SIGNATURE ATTESTATION
2

3    Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has been
     obtained from each of the other Signatories.
4

5

6    Dated: January 1, 2021                                /s/   Avi Weitzman
                                                                 Avi Weitzman
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
               PLAINTIFFS’ OPPOSITION TO APPLICANTS IN INTERVENTION’S MOTION FOR LEAVE
                                       CASE NO. 3:20-CV-06761-EMC
